Citation Nr: 0639988	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from January 1946 to March 
1948.  He died in January 2003.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for chronic brain syndrome associated with brain 
trauma, loss of part of the skull, paralysis of the left 
inferior oblique eye muscle with residual diplopia, epilepsy, 
and generalized xerosis.  He was in receipt of a total 
disability rating.

2.  The veteran died in January 2003 from right lower lobe 
pneumonia and chronic renal insufficiency.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an April 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter, which was 
issued prior to the initial AOJ decision, informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence, as well as requested that she submit any additional 
evidence pertaining to the claim.  The Board observes that 
the aforementioned letter did not provide the appellant with 
notice of the type of evidence necessary to establish an 
effective date for the issue on appeal.  However, despite the 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private treatment 
records.  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 
3.303(d)(2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

2.  Service connection- cause of the veteran's death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(2006).


Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  In order to establish 
service connection for cause of the veteran's death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  In this 
case, it is not disputed that the veteran was service-
connected for numerous disabilities including:  chronic brain 
syndrome associated with brain trauma, loss of part of the 
skull, paralysis of the left inferior oblique eye muscle with 
residual diplopia, epilepsy, and generalized xerosis.  At the 
time of his death, the veteran was in receipt of a total 
disability rating for his service-connected disabilities.  
However, the evidence of record fails to establish that any 
of the veteran's service-connected disabilities caused or 
substantially or materially contributed to the cause of his 
death.  

In this regard, the veteran's January 2003 death certificate 
indicates that the immediate cause of his death was right 
lower lobe pneumonia and that a significant condition that 
contributed to his death was chronic renal insufficiency.  
Although his death certificate reflects that there was only a 
one day interval between the onset of the veteran's pneumonia 
and his death, treatment records dated in late November 2002 
reflects that he was hospitalized for three days for among 
other things, hypoxia secondary to community-acquired 
pneumonia.  The record demonstrates that prior to his death, 
the veteran had been diagnosed with end stage renal disease, 
for which he received dialysis three times per week.

However, there is no competent evidence of record that 
establishes that the veteran's death from pneumonia and 
chronic renal insufficiency was in any way related to any of 
the veteran's service-connected disabilities.  The Board 
observes the appellant's contention that the Dilantin and 
Phenobarbital that the veteran took for his service-connected 
epilepsy contributed to his renal failure.  However, in 
February 2003, a prior treating physician stated that 
"Phenobarbital and Dilantin are not considered to be kidney 
toxic."  Although the examiner reported that a prolonged 
period of bed red could be toxic to kidneys, there is no 
documented clinical evidence of record that establishes that 
any of the veteran's service-connected disabilities caused 
him to require a prolonged period of bed rest or that such 
bed rest caused his renal failure.  Therefore, in the absence 
of any competent evidence to the contrary, the Board must 
conclude that none of the veteran's service-connected 
disabilities caused or substantially or materially 
contributed to his death from pneumonia and chronic renal 
insufficiency.

Moreover, there is no documented clinical evidence of record 
that etiologically relates the veteran's fatal prostate 
cancer  to any incident of the veteran's service.  Indeed, a 
review of the veteran's service medical records are silent 
for complaints of, or treatment for a pulmonary condition or 
renal dysfunction.  The first documented evidence of a kidney 
disability was in 1999 and the first documentation of 
pneumonia was in 2002, both many years after the veteran's 
discharge from service  The Board notes that such a lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim and that 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Therefore, in the absence of any 
evidence to the contrary, the Board must conclude that the 
veteran's death from pneumonia and renal failure was not 
etiologically related to any incident of the veteran's 
service.

In conclusion, although the appellant asserts that the 
veteran's service-connected disabilities contributed to the 
veteran's death, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the appellant's statements in support of her claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's service-
connected disabilities either caused or contributed 
substantially or materially to his death from right lower 
lobe pneumonia and chronic renal insufficiency.  Although, 
the Board is sympathetic to the appellant on the loss of her 
husband, and grateful for his service to this nation, the 
preponderance of the evidence is against a favorable decision 
for her claim.  The Board has considered the doctrine of 
giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2006), 
but it does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


